DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.  Claims 1-10 and 21-24 are presently pending.   

Response to Arguments
3.	The claim amendments filed March 8, 2021 overcome the previous rejections under 35 U.S.C. 112(b).  Therefore, these rejections are withdrawn.   

4.	Regarding the prior art rejections under 35 U.S.C. 103 the Applicant first argues that that none of the references applied by the Office Action, whether considered individually or in combination, 
teach or suggest an air filter comprising a mechanical and at least partly catalyst-coated separator, which separates solid impurities from flowing air, together with a UV source mounter installed in connection with the catalyst-coated separator such that that a UV light together with the catalyst coating of the at least one mechanical separator transform the physical state of grease flowing along with the pre-scrubbed airflow.

	The Applicant further argues that Gibson does not teach or suggest a UV source mounter in connection with a mechanical separator.  The Applicant asserts that Gibson only discloses how element 45 is separate from the chamber where UV lamps 25 are installed in air filter 10.  The Applicant further argues that Gibson’s figure 5 shows that elements 50, 60 prevent UV light from propagating to the filter 45 thus failing to teach a UV source mounter in connection with a mechanical separator. 
The Examiner respectfully disagrees as mechanical separator 45 and the UV lamps 25 are attached together via other structural components of the air filter 10.  Claim 1 requires “wherein the UV source mounter is installed in connection with the at least one mechanical separator”.   This limitation is met by the combination of Gibson and Brickley since the UV lamps 25 of Gibson are structurally installed in device 10 with which also has the mechanical separator 45 attached thereto.  Thus, the UV lamps 25 and mechanical separator 45 of Gibson are structurally in connection with each other via the wall structure of the air purifier 10 as shown in figure 5.   Claim 1 does not require any specific connection 
The Applicant again argues on page 11 of the remarks that Gibson does not teach a mechanical separator coated with a catalyst coating.    The Examiner finds this argument not persuasive as the prior art of Chapel has been relied upon to teach a cooking hood having a housing that exhausts vapors from cooking by passing the air through a porous mesh filter that is coated with a catalyst to capture oil components of the vapors, wherein the catalyst is exposed to a UV light source to oxidize the oily components (see translated abstract).  Combining this teaching with Gibson results in device of Gibson having a catalyst coating on the mechanical separator (45) and the UV source positioned to emit light directly onto the catalyst coating in order to oxidize the captured oily components and convert them to water vapor and carbon thereby eliminated cooking odors of the exhausted air as it first enters into the air filter device as taught by Chapel.  The combination results in the UV light of the UV source and the catalyst coating of the at least one mechanical separator together able to transform the physical state of grease flowing along with the pre-scrubbed airflow.
	It should be noted that Gibson provides a clear teaching and suggestion that any structures in the air filter device 10 may be provided with the catalyst 100, including baffles, walls, housing, and floor (see para [0060]).   A coating is simply something that covers something else.   Gibson clearly teaches that the catalyst is disposed over various structural features including the baffles and this catalyst 100 is a coating since it covers various structural components (baffles, wall, etc.).   
	The Applicant further argues that the combination of Gibson, Brickley and Chapel does not suggest a structural relationship between a UV source mounter and a mechanical separator.   The Examiner disagrees.    The combined teaching result in a UV source mounter structural connected to the mechanical separator 45 of Gibson via various components of the housing that forms the air filter 10.  Therefore, there is a structural relationship between the components.
	The Applicant maintains that the combination of Gibson, Brickley and Chapel would results in a device where light from lamps 25 is unable to influence a physical state of grease which has passed 
	It is deemed that claims 1-10 and 21-24 are rejected for at least the reasons set forth below.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7-10, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2003/0146082 A1) (hereafter “Gibson”) in view of Brickley (USPN 5,902,552) and Chapel (FR 2739 792) (of record).

Gibson does not appear to explicitly disclose the type of mounting element of the UV source (although a mounting element is inherent and attached to the air filter (10)), wherein the mounting element is capable of being fitted with a UV source.  
Therefore, it would have been necessary and thus obvious to look to the prior art for conventional means for mounting a UV lamp in an air duct.  Brickley provides this conventional teaching showing that it is known in the art to use mounting element that is a socket receptacle (30) containing electrical connections for the UV lamp (see fig. 4-6, col. 3, lines 20-55).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Gibson and include a UV source mounting element such as the socket arrangement of Brickley for the purpose of replaceably securing the UV lamps within the apparatus while also providing the ability to easily replace and secure the UV lamps as needed.     

Gibson further does not appear to disclose that the mechanical separator is coated at least partially with a catalyst coating.  Chapel discloses a cooking hood having a housing that exhausts vapors from cooking by passing the air through a porous mesh filter that is coated with a catalyst to capture oil components of the vapors, wherein the catalyst is exposed to a UV light source to oxidize the oily components (see translated abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Gibson and include a catalyst coating on the mechanical separator and the UV source positioned to emit light directly onto the catalyst coating in order to oxidize the captured oily components and convert them to water vapor and carbon thereby eliminated cooking odors of the exhausted air as it first enters into the air filter device as taught by Chapel.  The combination results in the UV light of the UV source and the catalyst coating of the at least one mechanical separator together transform the physical state of grease flowing along with the pre-scrubbed airflow.
Regarding claims 2-3, Gibson discloses that the catalyst (100) can be disposed on the housing, baffles, floors, or structures of the ventilation duct (10) (see para [0060], figure 5 – catalyst (100) coats the walls).  The combination of Gibson and Brickley results in the UV mounter being attached to the walls of the air filter (10) in connection with the catalyst coating which is also attached to the walls of the chamber of the air filter (10) (see figure 5).   
	Regarding claim 5, the air filter (10) of Gibson teaches a separation element (baffle 30) is attached to the wall of the air filter (10) and is an internal surface of the air filter (see figure 5), and the 
Regarding claims 4, Gibson discloses that the catalyst coating is titanium dioxide (see para [0062]).  
Regarding claim 7, Gibson disclose that the UV light sources (25) emit light at a wavelength of 254nm (see para [0033]).  
Regarding claim 8, Gibson shows in figure 5, that the interior of the air filter (10), which is considered to be the chamber portion, has a surface area in the direction of the airflow which is greater than the surface area of the filter mounter in the direction of the airflow (see figure 5 – interior of chamber is much larger than the filter mounting element where fan 35 is located).  

7.	Claims 6, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Brickley and Chapel as applied to claims 1-5, 21, and 23 above, and further in view of Sasaki et al. (WO 2013/099929 A1) (hereafter “Sasaki”). 
	Gibson in view of Brickley and Chapel is set forth above with regard to claims 1-5, 21, and 23 and disclose that the chamber portion lies between the perforated plate of separator (45) and the filter mounter (ductwork surrounding fan 35) but fail to teach that the perforated mechanical separation plate is configured to be rotatable.  Sasaki discloses an air purification apparatus for a range hood that includes a rotatable filter provided at the inlet so as to separate and collect some of the oil from the air stream. Rotation of the filter prevents adherence of the oil to the surface of the filter and thus prevents it getting clogged (see English Derwent abstract).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Gibson and enable the mechanical 

Conclusion
8.	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/SEAN E CONLEY/Primary Examiner, Art Unit 1796